DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In Amendment dated 11/22/2022, applicant(s) amended claims 1 and 7.  Claims 1, 3 – 7 and 9 – 12 are still pending in this application.

Response to Arguments

Even with the amended claims, filed on 11/22/2022, the cited parent application still encompass the claim limitations of the instant application. Double Patenting is till maintained.
Applicant’s arguments with respect to claim(s) 1, 3 – 7 and 9 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 7 and 9 -11 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 9 and 15 – 18, respectively (Patent No. 10,740, 048 B2) in view of Noguchi et al. (U.S PreGrant Publication No. 2009/0201547 A1) and further in view of Matsushita et al. (U.S PreGrant Publication No. 2009/0059272 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: It is clear that all the elements of the parent claims 1 – 4, 9 and 15 – 18 are to be found in instant claim (as the parent claims 1 – 4, 9 and 15 – 18 fully encompasses the instant claims 1, 3 – 7 and 9 -11).
The difference between the instant application claim 1 (or 7)  and the patent claim 1 (or 15) lies in the fact that the instant claim 1 (or 7) includes additional elements (e.g., downloading automatically without user interaction and automatically installs the print driver without involvement of any server, etc.) and is thus more specific.  Thus the invention of instant claims 1 and 7 are in effect a “species” of the “generic” invention of the parent application claims 1 and 15.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claims 1 and 15 are anticipated by claims 1 and 7 of the instant, it is not patentably distinct from instant claims 1 and 7.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 16/922,845
Patent No. 10,740,048
Claim 1

A method for configuring, via a website, a second computing device to communicate with a printer, comprising: 
receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device; 



creating, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 





















Downloading automatically, without requiring an action by an end user, a printer installer to the second computing device, 
wherein the printer installer automatically installs the printer driver from a server without a print server and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile
Claim 1

A method for configuring, via a website, a second computing device to communicate with a printer, comprising: 
receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device, 
wherein the website is hosted by a server that is accessible by the first computing device via the Internet; 
creating, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
sending an email that includes a link with an install uniform resource identifier (URI) associated with the created printer definition, 
wherein the install URI specifies an access mechanism and a location for downloading a printer installer;
receiving an indication that the emailed link with the install URI has been activated by a second computing device; 
dynamically generating, by a printer cloud engine module on the server, the printer installer to install the printer driver and configure the second computing device to communicate with the printer based on the created printer definition in response to receiving the indication that the emailed link with the install URI has been activated, 
wherein the printer cloud engine module is a software-as-a-service (SaaS) module that is separate from a printer cloud administration module on the server; and 
sending the generated printer installer to the second computing device, 
wherein the generated printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile
Claim 3

The method of claim 1, wherein creating the printer definition comprises: 
receiving, via the website, the network address of the printer; 
receiving, via the website, the printer driver for the printer; and 
receiving, via the website, the printer profile for the printer.  



Claim 2

The method of claim 1, wherein creating the printer definition comprises: 
receiving, via the website, the network address of the printer;
receiving, via the website, the printer driver for the printer; and 
receiving, via the website, the printer profile for the printer. 
Claim 4

The method of claim 1, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository.  

Claim 3

The method of claim 1, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository. 
Claim 5

The method of claim 1, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository.  
Claim 4
The method of claim 1, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 
Claim 6

The method of claim 1, wherein configuring the second computing device to communicate with the printer comprises: 
creating a network printer port based on the network address; and configuring settings based on the received printer profile.  
Claim 9
The method of claim 1, wherein configuring the second computing device to communicate with the printer comprises: 
creating a network printer port based on the network address; and configuring settings based on the received printer profile. 
Claim 7

An electronic device for configuring, via a website, a second computing device to communicate with a printer, comprising: 
at least one processor configured to: receive, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device; 



create, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 






















download automatically, without requiring an action by an end user, a printer installer to the second computing device, wherein the printer installer automatically installs the printer driver from a server without using a print server and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile.



Claim 15

An electronic device for configuring, via a website, a second computing device to communicate with a printer, comprising: 
at least one processor configured to: receive, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device, 
wherein the website is hosted by a server that is accessible by the first computing device via the Internet; 
create, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
send an email that includes a link with an install uniform resource identifier (URI) associated with the created printer definition, 
wherein the install URI specifies an access mechanism and a location for downloading a printer installer;
receive an indication that the emailed link with the install URI has been activated by a second computing device; 
dynamically generate, by a printer cloud engine module, the printer installer to install the printer driver and configure the second computing device to communicate with the printer based on the created printer definition in response to receiving the indication that the emailed link with the install URI has been activated, 
wherein the printer cloud engine module is a software-as-a-service (SaaS) module that is separate from a printer cloud administration module; and 
send the generated printer installer to the second computing device, wherein the generated printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile. 
Claim 9

The electronic device of claim 7, wherein the at least one processor configured to create the printer definition comprises the at least one processor configured to: receive, via the website, the network address of the printer; receive, via the website, the printer driver for the printer; and receive, via the website, the printer profile for the printer.  
    Claim 16

The electronic device of claim 15, wherein the at least one processor configured to create the printer definition comprises the at least one processor configured to: receive, via the website, the network address of the printer; receive, via the website, the printer driver for the printer; and receive, via the website, the printer profile for the printer. 
Claim 10

The electronic device of claim 7, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository.  
Claim 17 
The electronic device of claim 15, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository. 
Claim 11

The electronic device of claim 7, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 
Claim 18
The electronic device of claim 15, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 


Claims 1 and 15 of the Patent No. 10,740,048 does not claim: 
(a) “downloading automatically, without requiring an action by an end user, a printer installer to the second computing device, wherein the printer installer automatically installs the printer driver and configures the second computing device to communicate with the printer”; 
(b) where said “print driver is automatically installed from a server without using a print server”.
However, in the same field of endeavor of downloading, installing and configuring, Noguchi broadly teaches: downloading automatically, with requiring an action by an end user, a printer installer to the second computing device, wherein the printer installer automatically installs the printer driver (Noguchi: e.g., a server 300 regularly access an in-house download server that store drivers; and when there is a printer driver that needs to be updated, the server (by itself) automatically download and install print driver, ¶0195, ¶0212.  This means that the server 300 compares the versions and printer information; and then triggers the automatic download and installation, not the user itself).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine claims 1 and 15 of Patent No. 10,740,048 with the additional feature of Noguchi since Noguchi suggested in ¶0195 and ¶0212 that such design would avoid unnecessary steps of selecting, installing and configuring printer driver that are often error-prone and undesirably inefficient and costly. For example, servers can compare within the available printer information and availability.  Furthermore, if the drivers are not updated, various printer capabilities may go unused, resulting in additional inefficiencies and costs. These costs and inefficiencies are magnified in large enterprise applications involving thousands of printers.
Patent 10,70,048, modified by Noguchi, fails that that said print driver is automatically installed from a server without using a print server.  However, the missing claimed limitations are well known in the art of installing driver(s) as evidenced by Matsushita.  In particular, Matsushita teaches that a print driver is automatically installed without a print server (Matsuhita: e.g., shows a system including at least a print server 18A/B, a printer auto installation tool 16, wherein a print driver can be automatically downloaded and installed from said printer auto installation tool 16 to a client terminal not the print server 18A/B itself, ¶0044, ¶0048, ¶0050 - ¶0054).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of the Patent No. 10,740,048 in view of Noguchi as taught by Matsushita since Matsushita suggested in ¶0003, ¶0044, ¶0048, ¶0050 - ¶0054 that such modification would improve turnaround time between when a printer is received and on-line, ready for use by users in order reduce time consuming and undesirable delay.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 7 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (U.S PreGrant Publication No. 2003/0200291 A1, cited in the IDS filed 03/05/2021, hereinafter ‘Kemp’) in view of Nomura (U.S PreGrant Publication No. 2010/0085599 A1, cited in the IDS filed on 10/20/2020, hereinafter ‘Nomura’) further in view of Noguchi et al. (U.S PreGrant Publication No. 2009/0201547 A1, hereinafter ‘Noguchi’) and further in view of Matsushita et al. (U.S PreGrant Publication No. 2009/0059272 A1).

With respect to claim 1, Kemp teaches a method for configuring, via a website, a second computing device to communicate with a printer (e.g., configuring, via a web, a workstation to communicate with a printer, ¶0022), comprising: receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device (e.g., while accessing a website, a printer configuration and a printer driver is obtained from a remote device (or server), ¶0005, ¶0009, ¶0032); 
creating, via the website, a printer definition for the printer (e.g., a database of printer configuration information and print drivers can be maintained on the remote server such that they can be readily accessed anytime an instance of a locally managed printer is to be created; an identification information of the printer may be a network address of the printer, such as an IP address, a printer's name, a DNS name or a NetBios name; and In a html page, a code for a hyperlink includes a call for an active server page and parameters associated with the printer, such as the printer's name, IP address and device type", ¶0032 and ¶0034); 
sending a printer installer to the second computing device (e.g., when a link is pressed (clicked), the installer is sent (downloaded) to the workstation as a response, ¶0005, ¶0008, ¶0033), 
wherein the printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile (e.g., installs the printer driver and configures the workstation to communicate with the printer using the network address, the printer driver and the received configuration, ¶0010, ¶0022); but fails to specifically teach: 
(a) that said printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; and 
(b) when said printer installer is sent to the second computing device it’s automatically downloading without requiring an action by an end user; and that 
(c) said installer automatically installs the printer driver from the server without a print server.
However, with respect to above difference (a) and in the same field of endeavor of installing drivers, Nomura teaches:  printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile (e.g., while creating print definition file, a network address, path and essentials information required are added to the print definition file, ¶0060, ¶0066, ¶0069, ¶0107, Fig. 11 & 12). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kemp as taught by Nomura since Nomura suggested in ¶0060, ¶0066, ¶0107 and Figs. 11 & 12 that such modification would be convenient to have a created definition file with printer’s specification and/or network details in order to be able to identify a printer name, printer driver name, connection destination information for use when printer is used, and information of locations of printer driver and printer driver install program. By using a printer driver found by search based on the definition file, an installation process is executed.  So, creating the definition file is required to set, on a screen, shared information and individual printer information. The shared information includes, e.g., an installer set storage path, application setting for use on the client side, log file storage path, user switching information, and other software start-up file storage path. The individual printer information includes, e.g., a printer name, driver name, port-related items, and comments.
Kemp, modified by Nomura, fails to teach above difference (b), but in the same field of endeavor of downloading and installing, Noguchi teaches: downloading automatically, without an action by an end user, a printer installer to the second computing device, wherein the printer installer automatically installs the printer driver (Noguchi: e.g., a server 300 regularly access an in-house download server that store drivers (in order to compare versions); and when there is a printer driver that needs to be updated, the server, by itself, automatically download and install print driver, ¶0212)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kemp in view of Nomura as taught by Noguchi since Noguchi suggested in ¶0079, ¶0195, ¶0212 and Fig. 2 that such design would avoid unnecessary steps of selecting, installing and configuring printer driver that are often error-prone and undesirably inefficient and costly. For example, servers can compare within the available printer information and availability.  Furthermore, if the drivers are not updated, various printer capabilities may go unused, resulting in additional inefficiencies and costs. These costs and inefficiencies are magnified in large enterprise applications involving thousands of printers. The printer information needs to be updated in order to keep the print drivers with the latest version possible.
Kemp, modified by Nomura and Noguchi, fails to teach above difference (c), but in the same field of endeavor of print driver(s) to be installed and printer identification, Matsushita broadly teaches: a print driver is automatically installed from the server without using a print server (Matsuhita: e.g., shows a system including at least a print server 18A/B, a printer auto installation tool 16, wherein a print driver can be automatically downloaded and installed from said printer auto installation tool 16 to a client terminal not the print server 18A/B itself, ¶0044, ¶0048, ¶0050 - ¶0054).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate (or design) Matsushita into the method of Kemp, Nomura and Noguchi since Matsushita suggested in ¶0003, ¶0044, ¶0048, ¶0050 - ¶0054 that such modification would improve turnaround time between when a printer is received and on-line, ready for use by users in order reduce time consuming and undesirable delay.

With respect to claim 3, the integration of Kemp, Nomura, Noguchi and Matsushita teaches the method of claim 1, wherein Nomura teaches wherein creating the printer definition comprises: receiving the network address of the printer; receiving the printer driver for the printer; and receiving the printer profile for the printer (e.g., a definition file is created using IP address, the printer driver and printer characteristics/parameters/outline, ¶0017, ¶0051, ¶0066, Fig. 21); and Kemp teaches the feature of via the website (e.g., since there is a web browser and a web server, the use of these features in a database of printer information is considered as website, ¶0005, ¶0010).

With respect to claim 4, the integration of Kemp, Nomura, Noguchi and Matsushita teaches the method of claim 1, wherein Nomura teaches the printer driver is stored in a repository (Nomura: e.g., stored in a source such as a memory A, ¶0037, ¶0061, Figs. 22; or Noguchi: e.g., print driver are stored in the in-house download server that stores printer drivers, ¶0212), and wherein the reference to the printer driver uniquely identifies the printer driver in the repository (e.g., a printer directory tree uniquely identifies printer and subsequent printer driver, Fig. 22; or Noguchi in Fig. 17).

With respect to claim 5, the integration of Kemp, Nomura, Noguchi and Matsushita teaches the method of claim 1, wherein Nomura teaches the printer profile is stored in a repository (Nomura: e.g., printer information are also stored in memory A, ¶0017, ¶0051, ¶0066, Figs. 21 - 22), and wherein the reference to the printer profile uniquely identifies the printer profile in the repository (e.g., a printer directory tree uniquely identifies printer information, Figs. 21 - 22).

With respect to claim 6, the integration of Kemp, Nomura, Noguchi and Matsushita teaches the method of claim 1, wherein Nomura teaches configuring the second computing device to communicate with the printer comprises: creating a network printer port based on the network address; and configuring settings based on the received printer profile (Nomura: e.g., creating a network printer port based on IP address; and configuring setting based on printer characteristics/parameters/outline, ¶0051, Figs. 11 & 12).  

With respect to claim 7, this is an apparatus claim corresponding to the method claim 1.  Therefore, this is rejected for the same reason as the method claim 1. 

Claims 9 - 11 are rejected for the similar reasons as those described in connection with claims 3 – 5, respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Nomura, Noguchi and Matsushita and further in view of Takei (U.S PreGrant Publication No. 2010/0259786 A1, hereinafter ‘Takei’).

With respect to claim 12, the integration of Kemp, Nomura, Noguchi and Matsushita teaches the electronic device of claim 7, but neither of them teach that said printer settings comprise tray options, paper options, paper sizes, and duplex options.
However, these features are well-known in the art of downloading and installing drivers as evidenced by Takei.  In particular, Takei teaches printer settings comprise tray options, paper options, paper sizes, and duplex options (e.g., where settings of a downloaded printer drivers may includes multiple paper trays with different sizes, paper type options and duplex printing (two-sided printing), Fig. 5, ¶0039).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate (add) Takei into Kemp in view of Nomura and further in view of Noguchi and Matsushita, because it would predictably and advantageously to have a downloaded print driver/package/installer in order to make it convenience to the user to obtain a physical outcome with the new (updated) wanted setting.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Takagi (U.S PG Publication No. 2006/0122848 A1)1
Yasui (U.S PG Publication No. 2007/0097400 A1)2

1This reference teaches a system wherein includes an automatic printer driver update server PC 100 and at least a server 210 (since it manage data stored in a storage 220), and a driver is automatically installed from said automatic printer driver update server when policy is enforced by Active Directory (Microsoft).
2This reference teaches a system including a server and a remote server, where a printer driver is automatically downloaded and installed from the remote server in a case where the printer driver is not installed in a terminal which a user uses, or in a case where a printer driver installed in a terminal is not the latest version.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674